DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to because of the following informalities:
It appears that claim 3 is written to be dependent upon claim 2. Appropriate correction is required to ensure proper claim dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 7, lines 4-5 state “the deployment order of the plurality of airbags”. There is insufficient antecedent basis for the claims, as no deployment order of the plurality of airbags has been previously claimed. It is unclear what the deployment order of the airbags would be, and therefore the claim is rendered indefinite, as according to the claims, there is a sequential output of airbag deployment signals based on the deployment order of the airbags.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (EP 1612111) in view of Schafer (US 6072246).
Regarding Claim 1, Yamazaki et al. discloses an airbag operating apparatus for a vehicle, comprising: a plurality of squib driving units (2a-2h) including input ports connected in parallel (see fig. 3) to one another, having internal resistances set different from one another (Paragraph [0047]), installed to correspond to a plurality of airbags and pretensioner systems (Par [0047], lines 28-31), respectively, and configured to drive (Pars [0047] and [0048]) the corresponding airbags when reaching an ignition current value according to airbag deployment signals inputted through the input ports; a storage unit (31; Par [0048]) configured to store the internal resistances of the plurality of squib driving units and output voltages of the airbag deployment signals according to deployment situations; and a control unit (22) configured to determine situations (Pars [0044]-[0047]) for deploying the plurality of airbags and output (Par [0026]) the airbag deployment signals as output voltages (see Par [0048]) to the input ports of the plurality of squib driving units according to the determination result, the output voltage being set (see Par [0048]) according to the internal resistances of the plurality of squib driving units, stored in the storage unit.
However, Yamazaki et al. does not disclose a sensing signal input unit configured to receive a sensing signal from a collision sensor which senses a collision, the control unit configured to receive the sensing signal from the sensing signal input unit.
Schafer teaches an airbag operation apparatus for a vehicle, comprising a sensing signal input unit (22) configured to receive (see fig. 9) a sensing signal from a collision sensor (S1, S2), a control unit (21) configured to receive (Column 6, lines 56-64) the signal from the sensing signal input unit, a plurality of squib driving units (z1, z2, z3, z4) connected in parallel (see fig. 9) to one another and installed to a plurality of airbags, wherein the squib driving units can have different internal resistances (Column 4, lines 10-26), the control unit outputting (Column 6, lines 47-56) airbag deployment signals to the plurality of squib driving units.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag operating apparatus of Yamazaki et al. in view of the teachings of Schafer to include a sensing signal input unit configured to receive a signal from a collision sensor, wherein the control unit could receive the sensing signal from the sensing signal input unit and determine situations for deploying the plurality of airbags, as by doing so, the airbag operating apparatus would be able to detect the occurrence of a collision, and upon the detection of the occurrence of the collision, operate the airbag deployment process, protecting the vehicle occupants from harm in an expedited manner. 
Further, although Yamazaki et al. discloses that the squib driving units of the plurality of airbags and the squib driving units of the pretensioner system have internal resistances set different from one another, Yamazaki et al. does not specifically disclose that the squib driving units of the plurality of airbags have internal resistances different from one another.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag operating apparatus of Yamazaki et al., as modified, in view of the teachings of Schafer, such that the plurality of squib driving units for the plurality of airbags had internal resistances that were set different from one another, as by doing so, the different shapes of the airbags (right and left seat airbags and side airbag; Yamazaki et al.; Par [0047]) could be coordinated with the different internal resistances of the squib driving units, further tailoring the amount of energy required to deploy the airbags, achieving an almost optimum energy distribution in relation to the minimum energies required for deploying the plurality of airbags (Schafer; Column 5, lines 14-15).

Regarding Claim 5, Yamazaki et al., as modified, discloses the airbag operating apparatus, comprising the internal resistances (Yamazaki et al., as modified above; Par [0048]) of the plurality of squib driving units (2a-2h).
However, Yamazaki et al., as modified, does not disclose that the internal resistances are disconnected when the respective squib driving units are operated.
Schafer teaches the airbag operation apparatus for the vehicle, wherein when a squib driving unit (z1, z2, z3, z4) is operated, the internal resistance is disconnected (Column 5, lines 16-27), by additional resistors disconnecting the squib driving unit after the squib is melted in a trigger event.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag operating apparatus of Yamazaki et al., as modified, in view of the teachings of Schafer, to include additional resistors connected to the squib driving units, such that when a squib driving unit was operated, the internal resistance was disconnected, as by doing so, after the squib driving unit was operated, a short circuit between the melted squib and the ground, causing uncontrollable energy loss, would be avoided (Schafer; column 5, lines 16-22), preserving electrical energy to be used for the deployment of other airbags within the airbag operating apparatus. 

Regarding Claim 6, Yamazaki et al. discloses a control method of an airbag driving apparatus for a vehicle, comprising: determining, by a control unit (22), deployment situations (Pars [0044]-[0047]) of a plurality of airbags (Par [0047], lines 28-31); checking, by the control unit, output voltages (Pars [0026] and [0048]) through a storage unit (31), based on the determination result for the deployment situations of the plurality of airbags, the output voltages being set (Pars [0047] and [0048]) according to internal resistances (Par [0047]) of a plurality of squib driving units (2a-2h); and outputting (Par [0026]), by the control unit, airbag deployment signals according to the set output voltages (see Par [0048]) to input ports (see fig. 3) of the plurality of squib driving units.
However, Yamazaki et al. does not disclose receiving, by the control unit, a sensing signal from a sensing signal input unit, the sensing signal being generated when a collision is sensed. 
Schafer teaches a control method of an airbag driving apparatus for a vehicle, comprising a sensing signal input unit (22) configured to receive (see fig. 9) a sensing signal from a collision sensor (S1, S2), a control unit (21) configured to receive (Column 6, lines 56-64) the signal from the sensing signal input unit, a plurality of squib driving units (z1, z2, z3, z4) connected in parallel (see fig. 9) to one another and installed to a plurality of airbags, wherein the squib driving units can have different internal resistances (Column 4, lines 10-26), the control unit outputting (Column 6, lines 47-56) airbag deployment signals to the plurality of squib driving units.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag driving apparatus of Yamazaki et al. in view of the teachings of Schafer to include a sensing signal input unit configured to receive a signal from a collision sensor, wherein the control unit could receive the sensing signal from the sensing signal input unit and determine situations for deploying the plurality of airbags, as by doing so, the control method would be able to detect the occurrence of a collision, and upon the detection of the occurrence of the collision, operate the airbag deployment process, protecting the vehicle occupants from harm in an expedited manner. 

Regarding Claim 10, Yamazaki et al., as modified, discloses the control method, discloses the airbag operating apparatus, comprising the internal resistances (Yamazaki et al., as modified above; Par [0048]) of the plurality of squib driving units (2a-2h).
However, Yamazaki et al., as modified, does not disclose that the internal resistances are disconnected when the respective squib driving units are operated.
Schafer teaches the control method, wherein when a squib driving unit (z1, z2, z3, z4) is operated, the internal resistance is disconnected (Column 5, lines 16-27), by additional resistors disconnecting the squib driving unit after the squib is melted in a trigger event.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag driving apparatus of Yamazaki et al., as modified, in view of the teachings of Schafer, to include additional resistors connected to the squib driving units, such that when a squib driving unit was operated, the internal resistance was disconnected, as by doing so, after the squib driving unit was operated, a short circuit between the melted squib and the ground, causing uncontrollable energy loss, would be avoided (Schafer; column 5, lines 16-22), preserving electrical energy to be used for the deployment of other airbags within the airbag operating apparatus. 

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (EP 1612111) in view of Schafer (US 6072246), as applied to claims 1, 5-6, and 10 above, and further in view of Pusheek (US 20190299891).
Regarding Claims 2 and 7, Yamazaki et al., as modified, discloses the airbag operating apparatus and the control method, wherein the control unit (Yamazaki et al.; 22, as modified above) determines the situations (Schafer; Column 6, lines 50-64) for deploying the plurality of airbags, and outputs (Yamazaki et al.; Pars [0026] and [0048]) the airbag deployment signals as the output voltages, the output voltages (see Par [0048]) being set according to the internal resistances (Par [0048]) of the plurality of squib driving units (2a-2h).
However, Yamazaki et al., as modified, does not disclose sequentially outputting the airbag deployment signals according to a deployment order of the plurality of airbags.
Pusheek teaches an airbag operating apparatus, wherein a controller (100) outputs (Pars [0023] and [0028]-[0029]) airbag deployment signals according to a deployment order (Par [0028], lines 19-24) or a deployment timing of a plurality of airbags.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag operating apparatus and the control method of Yamazaki et al., as modified, in view of the teachings of Pusheek, such that the control unit sequentially outputted the airbag deployment signals according to a deployment order of the plurality of airbags, as by doing so, the control unit would decide not only if, but also exactly when, each airbag would be deployed (Pusheek; Par [0023]), providing a more accurate control method of the deployment of the airbags for protecting the occupants of the vehicle depending on occupant size, location and other factors (Pusheek; Par [0029]).

Regarding Claims 3 and 8, Yamazaki et al., as modified, discloses the airbag operating apparatus and the control method, wherein the control unit (Yamazaki et al.; 22) sequentially (Pusheek; Pars [0023] and [0028]-[0029]) outputs the airbag deployment signals (Yamazaki et al.; Pars [0026] and [0048]).
However, Yamazaki et al., as modified, does not specifically disclose outputting the airbag deployment signals based on deployment time differences among the plurality of airbags.
Pusheek teaches that it is well known in the art to control a controller (100) of an airbag operating apparatus, such that the controller (100) outputs (Pars [0023] and [0028]-[0029]) airbag deployment signals according to a deployment timing (Par [0028], lines 19-24) of a plurality of different airbags to control exactly when (Par [0023]) each individual airbag should be deployed. 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag operating apparatus and the control method of Yamazaki et al., as modified, in view of the teachings of Pusheek, such that the control unit outputted the airbag deployment signals based on deployment time differences among the plurality of airbags, as by doing so, the different shapes of each individual airbag (right and left seat airbags and side airbag; Yamazaki et al.; Par [0047]), and thus the deployment time of each individual airbag of the plurality of airbags, could be considered during the deployment process, such that the control unit could deploy the airbags, no matter the size, in a timely and exact (Pusheek; Par [0023]) manner to ensure proper vehicle occupant protection. 

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616